Eckert, C. J. On June 11, 1946, the claimant, William Eggert, employed by the respondent as a laborer in the Department of Public Works and Buildings, Division of Highways, while engaged in loading drums of bituminous material onto a truck near Goodfield, Woodford Comity, Illinois, caught his right third finger between a falling drum and a drum lying on- the ground. Immediately after the accident, he was taken to the Eureka Hospital, Eureka, Illinois, where it was found necessary to amputate the distal phalanx of this finger. At the time of the accident, the employer and the employee were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The earning-s of the claimant at the time of the injury were 75c per hour for an eight hour day, and employees of the respondent engaged in similar capacity worked less than 200 days per year. Claimant’s compensation rate is, therefore, $11.54. The injury having occurred after July 1, 1945, this must be increased 20%, making a compensation rate of $13.85 per week. The report of the Division of Highways shows that claimant was wholly incapacitated from June 12, 1946, to September 4, 1946, a period, of twelve weeks. Claimant was paid compensation for that period in the amount of $130.78. He was entitled, however, to compensation for temporary total disability in the amount of $166.20, so that there is due claimant a balance of $35.42 on account of temporary total disability. Claimant is also entitled to an award for the loss of the distal phalanx of his right third finger, or an award of $13.85 for a period of 12% weeks, being in the aggregate $173.13. An award is, therefore, entered in favor of the claimant in the amount of $208.55, all of which has accrued and is payable forthwith. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”